DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of Group I in the reply filed on May 24, 2022 is acknowledged.  The traversal is on the ground(s) that examining both groups would be no serious burden on the Examiner, p. 9 of the Response. This is not found persuasive because an application may properly be required to be restricted to one of two or more claimed inventions if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01 ) or distinct (MPEP § 806.05 - § 806.05 (j)), MPEP § 803. The Examiner has shown that the Groups  I and II are independent or distinct for the reasons in the previous Office action (see Paper mailed on April 01, 2022). Furthermore, MPEP § 803 provides that the separate classification (i.e., class and subclass) of distinct inventions is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner; such separate classification was set forth in the Office action mailed April 01, 2022.
The requirement is still deemed proper and is therefore made FINAL.
2.	Claims 22-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 24, 2022.
3.	Claims 1-22 and 34 are under examination in the instant office action.
    Claim Objections
4.	Claims 1 and 11 are objected to because of the following informalities: 
The claims recite “PANSS” without first providing the full name of the term. It is suggested that the term be spelled out at its first use and in all independent claims so that it is clearly understood what it stands for. Appropriate correction is suggested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-4, 9-16, 21, 22 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Method claim(s) 1-4, 9-16, 21, 22 and 34, directed to identifying a patient at risk for schizophrenia relapse, describe a natural phenomenon and abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons that follow.
The subject matter eligibility under 35 U.S.C. 101 of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products) was confirmed by the U.S. Supreme Court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. __, __ (2010) (slip op., at 5). "Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalkv. Benson, 409 U. S. 63, 67 (1972). 
In brief, in Prometheus, a method of optimizing therapeutic efficacy for treatment of an immune-mediated gastrointestinal disorder is the focus.  This method comprises a) administering 6-thioguanine to patients and b) determining the level of 6-thioguanine in the patients and c) correlate the level of 6-thioguanine, i.e. a certain level/red blood cells, with the decision whether a need for increase or decrease the amount of 6-thioguanine treatment in said patients. 
In Prometheus, the Court found that "[i]f a law of nature is not patentable, neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)). 
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
Thus, if the claim recites or involves a judicial exception, such as a law of nature/natural principle or natural phenomenon (e.g., the law of gravity, F=ma, sunlight, barometric pressure, etc.), and/or something that appears to be a natural product (e.g., a citrus fruit, uranium metal, nucleic acid, protein, etc.), then the claim only qualifies as eligible subject matter if the claim as a whole recites something significantly different than the judicial exception itself.
In the instant case, based upon an analysis with respect to the claim as a whole, claims 1-4, 9-16, 21, 22 and 34 are determined to be directed to a judicial exception without significantly more.  The rationale for this determination is explained below in view of controlling legal precedent set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
The instant claims 1-4, 9-16, 21, 22 and 34 encompass a process. (Step 1: Yes). 
Next, Step 2, is the two-part analysis from Alice Corp. (also called the Mayo test) to determine whether the claim is directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). (In Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) the Supreme Court sets forth a two-step test for determining patent eligibility. First, determine if the claims encompass a judicial exception (a natural phenomenon/law of nature/abstract idea). If so, then ask whether the remaining elements/steps, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘“transform the nature of the claim’ into a patent-eligible application.” Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility. Id. at 2355. In the recent Myriad v Ambry case, the CAFC found claims (drawn to methods comprising obtaining tissue samples, analyzing sequences of cDNA and comparing germline sequences of a gene to wild-type sequences) to encompass the abstract mental processes of ‘comparing’ and ‘analyzing’. Recitation of specific techniques (in Myriad claims 7 and 8 further recited hybridization and PCR) were deemed not “enough” to make the claims patent-eligible since the claims contained no otherwise new process. The elements/steps recited in addition to the judicial exception did nothing more than spell out what practitioners already knew). The instant claims 1-4, 9-16, 21, 22 and 34 encompass changes in human behavior that is associated with pathology of schizophrenia, the process that is governed by a law of nature, and thus is a judicial exception. The symptoms recited within the claims − hallucinations, anxiety, tension, etc. – occur naturally in a patient suffering from schizophrenia, apart from any human action and independently from Applicant’s invention. The relation between the changes in symptoms that describe pathology of schizophrenia exists in principle and is a consequence of the course of pathology itself, an entirely natural process, a natural phenomenon, and thus a judicial exception. Furthermore, the scoring of a patient, as in claims, reads on mental process, verbal communication, abstract idea, also a judicial exception. (Step 2A/1: Yes). Next, prong two of Step 2A requires identifying whether there are additional elements recited in the claim beyond the judicial exception(s) and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration in to a practical application” requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such as the claim is more than a drafting effort designed to monopolize the exception. In the instant case, the claims do not recite any additional elements to integrate the judicial exception into a practical application because all the steps of the claimed methods are limited to only those that relate to fulfilling scoring requirements, and comparing the results.  (Step 2A/2: No).
Finally, claims 1-4, 9-16, 21, 22 and 34 do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the active steps of the claims – assessment of symptoms associated with schizophrenia − represent routine steps that are recited at a high level of generality within the specification, see [0006], “the symptoms can be assessed using any method”, or by utilizing Positive and Negative Syndrome Scale (PANSS), which is well-known in the art. (Step 2B: No). 
Thus, for reasons fully explained above, claims 1-4, 9-16, 21, 22 and 34 do not satisfy the requirement of 35 U.S.C. 101 and are therefore rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 5-8, 11 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of identifying a patient at risk for schizophrenia relapse comprising  a) scoring a patient on the following 7 PANSS items: P1 (delusions), P2 (conceptual disorganization), P3 (hallucinations), P4 (excitement), P6 (suspiciousness), G2 (anxiety), and G4 (tension); b) determining an amount of change in the score of the 7 PANSS items as compared to a previous PANSS score for the patient, wherein an increase of at least 1 point in all 7 of the 7 PANSS items identifies the patient as at risk for the schizophrenia relapse; and c) administering a pharmaceutical agent to the patient who has been found to be at risk for the relapse to decrease likelihood of progression to the relapse or severity of the relapse, wherein the pharmaceutical agent is an atypical antipsychotic, does not reasonably provide enablement for the full scope of the methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claims 1, 5-8, 11 and 17-20 are directed to methods to diagnose risk for a schizophrenia relapse and treatment thereof. However, the specification does not provide sufficient guidance to enable practice the full scope of the claimed invention without undue experimentation. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The specification describes schizophrenia as a complex and heterogeneous psychiatric condition, [0001], with most patients experiencing “multiple relapses during their disease course. Repeated relapses may lead to treatment resistance, cognitive impairment, decreased quality of life, and increased economic burden. Existing clinical practice is inefficient to detect relapse early. The symptoms of relapse usually develop in less than 4 weeks”. [0003]. The specification further contemplates methods of identifying patients who are at risk for a schizophrenia relapse by using the Positive and Negative Syndrome Scale (PANSS) and treating those who are at risk by administering a pharmaceutical agent, which is an atypical antipsychotic, [0012]. 
The PANSS scale to measure symptoms severity in patients with schizophrenia is not novel, see [0028]. The prior art recognizes methods of treatment of schizophrenia by administration of atypical antipsychotic drugs, and the specification does not disclose any novel methods of treatment as part of an inventive concept, see [0046]-[0047]. Thus, the novelty of the claimed methods hinges on combining the data obtained and disclosed within working examples, which demonstrate risk of impeding relapse when seven of PANSS items, specifically articulated within claim 1, had on average more than 1-point of increase, and treatment of those exhibiting these symptoms. 
The prior art at the time of invention recognizes limitations of analysis of factors and positive and negative symptoms of schizophrenia rating scales. These include vulnerability of the schizophrenic patient, which is largely genetically determined; stress to which the patient is exposed; coping and problem-solving skills of the patient; and protection that the patient receives from environment. All these factors determine the gravity of relapse and making decisions regarding appropriate treatment. See Meijel et al., Int. J. Mental Health, 2004, 13: 107-16, for instance. The instant specification describes experimental results in relapsed patients, and there appear to be no explanation as how these data correlate with effectively predicting future relapses, as currently in claims. Moreover, the Example 7 specifically points out a subset of PANSS items that had more increases than other items immediately before relapse. Considering heterogeneity and unpredictable nature of schizophrenia, it would require undue experimentation for a skilled practitioner to practice the full scope of claimed methods, which limits the PANSS items to any four out of seven. 
The nature of the invention places it in the class of invention which the Federal Circuit has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
With respect to claim breadth, the standard under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the enablement scope of the claims, the teachings of the specification are to be taken into account because the claims are to be given their broadest reasonable interpretation that is consistent with the specification (see MPEP 2111 [R-1], which states that claims must be given their broadest reasonable interpretation“During patent examination, the pending claims must be "given *>their< broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969)”. 
As such, the broadest reasonable interpretation of the claimed method is that it allows the determination of a patient at risk for a schizophrenia relapse based on changes in at least four of seven PANSS items without taking into consideration at least time of assessment, individual history of the patient, co-morbid medical diagnosis, or substance abuse. Thus, the claims encompass an unreasonable approach to evaluate a chronic “complex and challenging, and heterogenous psychiatric condition”, [0001], which the skilled artisan would not know how to practice without first engaging in significant research and experimentation. 
In making a determination of whether the application complies with the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, each claimed invention must be evaluated to determine whether there is sufficient guidance provided and supported by working examples to inform a skilled artisan how to use the claimed invention without undue experimentation. In the instant case the specification provides no guidance on how to use the claimed method of identifying a patient at risk for a schizophrenia relapse by using at least 4 of the PANSS items recited in claim 1 followed by a treatment by administration of a pharmaceutical agent because there is no evidence presented in the case that the invention can be practiced with as few as four items, see Example 7 at p. 20.
	Applicant’s invention is predicated on the finding that a subset of seven PANSS items, when increased in score by at least 1 point, is predictive of a relapse in a schizophrenic patient. Applicant further extrapolates this result into a method for using any of four items for the same purpose. Accordingly, it would appear that Applicant provides a single finding (the finding), and then presents an invitation to experiment and determine the risk of schizophrenia relapse when only four and any four out of seven described PANSS items were evaluated in a patient. Considering that this diagnosis is directly followed by administration of a drug to treat schizophrenia, there appears definitive need for more disclosure to support the full enablement of the claimed invention.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed methods without first making a substantial inventive contribution to perfect the method and complete the invention. 

	Conclusion

	7.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
June 16, 2022
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                         June 21, 2022